Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action on the merits. Claims 1-16, 18, and 20-22 are currently pending and are addressed below.  Claims 17 and 19 have been canceled.

Response to Amendment
The amendment filed under 37 CFR 1.132 filed 12/24/2020 is sufficient to overcome the objection of claims 1 and 9 regarding the antecedent basis of “the human drive force”.  As will be shown below, the term “operation part” continues to invoke 112(f).

Response to Arguments

Applicant’s arguments, see amendment, filed 12/24/202 have been fully considered and are not persuasive.  Regarding the arguments under heading “Claim Rejections – 35 U.S.C. 102”, the primary prior art, Tauchi, does teach “an electronic controller configured to change the first range for the human drive force based on at least one of the state of the rider detected by the first detector and the running state of the human-powered vehicle detected by the second detector” as amended. (See Figure 16, and [0125-0128].  It describes how the new prescribed range for torque/force is based on the information from the sensors.  The change itself, the new values, are based on this information.  If it is the applicant’s intent that the change be instigated by the values and occur without operator intervention, as the argument suggests, then that would need to be provided in the claim language.  Looking at paragraph [0125] and Figure 16 of Tauchi, it appears that the process may in some way begin before the operation switch is operated, and that the operation of the switch is merely a step in the process.
Regarding rejections under heading “Claim Rejections – 35 U.S.C. 103”, the arguments have been fully considered and are not persuasive.  As shown above, Tauchi does teach the claim limitation cited in the 102 section.  As such, applicant’s arguments that Krieger does not teach that aspect is moot, as Tauchi teaches it.  Krieger does indeed teach switching control states of a controller based upon the state of the rider by a first detector or detected running state of a vehicle by a second detector.  This is addressed by Krieger’s heart rate sensor that can turn on or off motor assistance. 
As for the arguments regarding Chen, Chen does not need to teach “a controller configured to change the first range for the human drive force based on at least one of the state of the rider detected by the first detector and the running state of the human-powered vehicle detected by the second detector” because Tauchi teaches this.

Claim Objections
Claims 1 and 9 are objected to, as they recite the limitation "a state of the rider.”  There is insufficient antecedent basis for this limitation in the claim.  The first instance of any rider should refer to it as “a rider.”  Claims 2-8 and 10-16, 18, and 20-22 are therefore also objected to on the basis of their dependency upon Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites the limitation “an operation part for changing the first range” in line 3 of the claim.  These limitations have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “part” and functional language “for changing the first range” without citing sufficient structure to achieve the function.  The specification discloses that the “operation part” comprises of “an operation member, a sensor that detects movement of the operation member, and an electric circuit that communicates with the electronic controller 52 in accordance with an output signal of the sensor.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10-13, 18, 20-22 are rejected under 35 U.S.C. 102a(1) as being preceded by Tauchi et al (US Patent No. 2015/0120119 A1) (Hereafter known as Tauchi).

For Claim 1, Tauchi teaches A human-powered vehicle control device comprising: (“Generally, the present disclosure is directed to various features of a bicycle control apparatus” [0006])
an electronic controller configured to control an electric component of a human- powered vehicle (“One aspect of the invention is to generates auxiliary power” [0007], “The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit” [0008]) including a crank and a drive wheel;  (“A crank arm 101a (or a crank arm 101b), crank axle 102.” [0060] Please refer to Figure 1, the crank consists of parts 101 and 102. “The interior gearbox 107a is installed around an axle 106 of the rear wheels.” [0060]. Please refer to figure 1. Parts 105, 106, and 107 are attached to the drive wheel.)
a first detector configured to detect a state of the rider; and (“In the first embodiment, the driving unit 2 further comprises a torque sensor 50 that detects the pedaling force of the rider.” [0061] “The control apparatus 1 comprises a controller 4, a rotational speed sensor 8, and the torque sensor 50.” [0081] The application’s specification specifically states “The first detector 56 includes at least one of the crank rotation sensor 60, the vehicle speed sensor 62, the torque sensor 64…” [Page 12])
a second detector configured to detect a running state of the human-powered vehicle, (“In the first embodiment, the driving unit 2 further comprises a torque sensor 50 that detects the pedaling force of the rider” [0061], “The control apparatus 1 comprises a controller 4, a rotational speed sensor 8, and the torque sensor 50.” [0081]. According to the application’s specification, these would qualify as the second detector configured to detect a running state of the vehicle. “The second detector 58 includes at least one of the crank rotation sensor 60, the vehicle speed sensor 62, the torque sensor 64” [Page 20-21]
the electronic controller being configured to control the electric component and, upon determining that a human drive force input to the crank shifts from a first range to outside the first range, change at least one of a first ratio, of a rotational speed of the drive wheel to a rotational speed of the crank, (“The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit” [0008]. Aside from the situation where the crank is not being turned with sufficient force or speed to create tension with the drive wheel, any change in transmission will result in a change in the first ratio.  “The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit so that the manual drive force and the parameter relating to the crankshaft rotation will be within a prescribed range” [0008])
and a second ratio, of a drive force assisting propulsion of the human- powered vehicle to the human drive force and ((“The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit” [0008], “For example, in the case that the rotation parameter is within the prescribed range but the manual drive force is greater than the prescribed range, the auxiliary drive force (the assist ratio) should be increased” [0009]. This additionally shows that any instance of increasing or decreasing auxiliary power can double as an increase or decrease in the “assist ratio” or “second ratio.”)
the electronic controller being configured to change the first range for the human drive force  based on at least one of the state of the rider detected by the first detector and the running state of the human-powered vehicle detected by the second detector. (“The controller can set or change the prescribed range according to a plurality of manual drive forces detected by the manual drive force detecting device and the parameter relating to the rotation detected by the rotation state detection device” [0027], and “the prescribed range can be set or changed according to the condition of the rider (the physical condition, the level of fatigue, etc) and the condition of the traveling path (for example, the degree of slope of the traveling path, the road surface condition of the traveling path (for example, tarmac or gravel)).” [0029]  See Figure 16, and [0125-0128].  It describes how the new prescribed range for torque/force is changed using values gathered from the torque and rotational speed sensors.)

For Claim 2, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the electric component so as to change at least one of the first ratio and the second ratio upon determining the rotational speed of the crank shifts from a second range to outside the second range. (“The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit so that the manual drive force and the parameter relating to the crankshaft rotation will be within a prescribed range” [0008]).
Examiner further notes that the claim language “so as to change” recites an intended result of the control of the electric component and therefore the prior art will meet the claim limitation by the hardware (as long at the electronic component has the capability of doing so).

For Claim 5, Tauchi teaches The human-powered vehicle control device according to claim 2, wherein the electronic controller is configured to control the electric component so as to increase the first ratio upon determining the rotational speed of the crank is higher than the second range (“Upon determining the rotational parameter is greater than the prescribed range, the controller can control the electronic transmission unit so that the gear ratio will be larger.” [0013], Refer to figures 4, 5, and 6. They show how the device upshifts and downshifts, and applies and removes auxiliary power as the rotational speed and torque upon the pedals are too high or low. In this case, S3 shows how if the Rotational speed of the crank is above the prescribed range, the device will upshift if possible (increasing the ratio of the drive wheel to the crank shaft)).

For Claim 6, Tauchi teaches The human-powered vehicle control device according to claim 2, wherein the electronic controller is configured to control the electric component so as to decrease the first ratio upon determining the rotational speed of the crank is lower than the second range (Upon determining that the rotation parameter is less than the prescribed range, the controller can control the electric transmission unit so that the gear ratio will be small. In this case, by downshifting the gear shift in which the gear ratio becomes smaller, the manual drive force is reduced, and the rotation parameter can be made large, so that putting the rotation parameter within the prescribed range becomes easy.” [0012] Refer to figures 4, 5, and 6. They show how the device upshifts and downshifts, and applies and removes auxiliary power as the rotational speed and torque upon the pedals are too high or low. In this case, S2 shows how if the Rotational speed of the crank is below the prescribed range, the device will downshift if possible (decreasing the ratio of the drive wheel to the crank shaft)).

For Claim 10, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the electric component so as to decrease the first ratio upon determining the human drive force is higher than the first range. (Please refer to Figures 4, 5, and 6. In case A1 of figure 4, there is a situation where the Human Drive Force is outside the first range. This issue is addressed by downshifting gear (decreasing the first ratio) as shown on Figure 5. “For example, if the bicycle is traveling in state A1 as indicated by the triangle mark in FIG. 4, this indicates that the manual drive force T was decreased to the prescribed range with the determination in step S2 being “Yes” and just by being shift processed (downshifted) in step S7.” [0095] )

For Claim 11, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the electric component so as to increase the first ratio upon determining the human drive force is lower than the first range. (Please refer to Figures 4, 5, and 6. In case A1 of figure 4, there is a situation where the Human Drive Force is outside the first range. This issue is addressed by upshifting gear (increasing the first ratio) as shown on Figure 5. “In the case of the double circle, this shows an example in which the crank rotational speed R and the manual drive force T are in the prescribed range with just a shift process (upshifting) from state A4.” [0096])

For Claim 12, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the electric component so as to increase the second ratio upon determining the human drive force is higher than the first range. (“Upon determining the manual drive force is greater than the prescribed range, the controller can increase the auxiliary drive force.” [0014]. As shown in Claim 1, increasing the auxiliary drive force is the same as increasing the second ratio. Refer to figures 4, 5, and 6. They show how the device upshifts and downshifts, and applies and removes auxiliary power as the rotational speed and torque upon the pedals are too high or low. In this case, S5 shows how if the Torque of the crank (which is proportional to the human drive force) is above the prescribed range, the device will increase auxiliary power (and the second ratio) if possible.)

For Claim 13, Tauchi teaches The human-powered vehicle control device according to any claim 1, wherein the electronic controller is configured to control the electric component so as to decrease the second ratio upon determining the human drive force is lower than the first range. (“Upon determining that the manual drive force is less than the prescribed range, the controller can decrease the auxiliary drive force.” [0015]. As shown in Claim 1, increasing the auxiliary drive force is the same as increasing the second ratio. Refer to figures 4, 5, and 6. They show how the device upshifts and downshifts, and applies and removes auxiliary power as the rotational speed and torque upon the pedals are too high or low. In this case, S4 shows how if the Torque of the crank (which is proportional to the human drive force) is below the prescribed range, the device will decrease auxiliary power (and the second ratio) if possible.)

For Claim 18, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the running state of the human-powered vehicle includes at least one of an inclination of the human-powered vehicle, a gradient of a road surface on which the human-powered vehicle travels, and a condition of a road surface on which the human- powered vehicle travels. (“The prescribed range can be set or changed according to the condition of the rider (the physical condition, the level of fatigue, etc.) and the condition of the traveling path (for example, the degree of slope of the traveling path, the road surface condition of the traveling path (for example, tarmac or gravel)).” [0123]).

For Claim 20, Tauchi teaches The human-powered vehicle control device according to claim 1, further comprising a storage having the first range stored therein. (““The controller 4 comprises, for example, a central processing unit (CPU) and a memory that stores a prescribed program.” [0081], “In the present embodiment, the electric transmission unit 107 and the driving unit 2 are cooperatively controlled so that the manual drive force T will be in a prescribed range from a lower limit manual drive force T1 to an upper limit manual drive force T2 and so that the crank rotational speed R will be in a prescribed range from a lower limit rotational speed R1 to an upper limit rotational speed R2.” [0086], and “The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit” [0008]. With this information together, it is known that the controller controls the transmission and the auxiliary drive force, and that the transmission and auxiliary drive force are controlled such that the human drive force and crank rotational speed remain within a prescribed range. Because the controller controls this activity, the controller has a memory (storage) in which it keeps its program, and the program that dictates this activity must contain the prescribed range if it is to control for it accurately, it can be surmised that the prescribed range must be on the memory.)

For Claim 21, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the electric component includes a transmission configured to change the first ratio. (“In this way, the bicycle control apparatus 1 transmits the pedaling force acting on the pedals 100 to an electric transmission unit 107. The electric transmission unit 107 comprises, for example, an interior gearbox 107a and a gear shift motor 107b.” [0060]).

For Claim 22, Tauchi teaches The human-powered vehicle control device according to claim 1, wherein the electric component includes a motor assisting propulsion of the human- powered vehicle. (“The driving unit 2 comprises a motor 20 (electric motor) for providing assistance to the manual drive force.” [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi in view of Krieger et al (US Publication No. 8,602,149 B2), hereafter known as Krieger.
For Claim 3, Tauchi teaches The human-powered vehicle control device according to claim 1 wherein the electronic controller is configured to switch between a first control state, in which the electronic controller controls the electric component so as to change at least one of the first ratio and the second ratio upon determining the human drive force shifts from the first range to outside the first range, and a second control state, in which the electronic controller does not change the first ratio and the second ratio even if the human drive force shifts from the first range to outside the first range (“The controller 4 has a manual shift mode and an automatic shift mode. In the manual shift mode, the controller 4 controls the gear shift motor 107b according to the switching instructions for shifting from the gear shifting part 10. In the automatic shift mode, the controller 4 controls the electric transmission unit 107 and the driving unit 2 according to the detected speed value of the rotational speed sensor 8 (a rotation parameter) and the detected torque value of the torque sensor (the pedaling force” [0084]).
Tauchi does not teach the electronic controller is configured to switch between the first control state and the second control state in accordance with at least one of the state of the rider and the running state of the human-powered vehicle.
	Krieger, however, does teach the electronic controller is configured to switch
between the first control state and the second control state in accordance with at
least one of the state of the rider and the running state of the human-powered
vehicle (“According to an illustrative embodiment, the controller 126, 226 can activate
electric motor 120, 122, and/or 220 (or increase output from motor 120, 122, and/or 220) only when the rider’s heart rate meets or exceeds a predetermined upper level. As
a result, the motor 120, 122, and/or 220 can selectively assist the rider in order to
maintain their heart rate at or below a predetermined upper level.” [Col. 2, Line 43] “By
selectively engaging the motor 120, 122, and/or 220 to assist the rider only when their
heart rate meets or exceeds the predetermined upper level, the bicycle 100, 200 can
ensure that the rider obtains an effective workout, while maintaining their heart rate at or
below a safe level.” [Col. 2, Line 55]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to
the effective filing date of the claimed invention to modify Tauchi to incorporate Krieger’s
teaching of activating rider assisting controls in response to the heart rate of the rider
(state of the rider). A person of ordinary skill in the art prior to the effective filing date
would do this so that the battery power of the electrical system of the bike can be saved
when the riding conditions are naturally pleasant or suitable for the rider.

For Claim 4, Tauchi teaches The human-powered vehicle control device according to claim 2, wherein the electronic controller is configured to switch between a first control state, in which the electronic controller controls the electric component so as to change at least one of the first ratio and the second ratio upon determining the human drive force shifts from the first range to outside the first range, and a second control state, in which the electronic controller does not change the first ratio and the second ratio even if the human drive force shifts from the first range to outside the first range… the electronic controller is configured to control the electric component so as to change at least one of the first ratio and the second ratio upon determining the rotational speed of the crank shifts outside the second range and while in the first control state and the electronic controller is configured not to change the first ratio and the second ratio even when the rotational speed of the crank shifts outside the second range and while in the second control state. (“The controller 4 has a manual shift mode and an automatic shift mode. In the manual shift mode, the controller 4 controls the gear shift motor 107b according to the switching instructions for shifting from the gear shifting part 10. In the automatic shift mode, the controller 4 controls the electric transmission unit 107 and the driving unit 2 according to the detected speed value of the rotational speed sensor 8 (a rotation parameter) and the detected torque value of the torque sensor (the pedaling force” [0084]).
Tauchi does not teach the electronic controller is configured to switch between the first control state and the second control state in accordance with at least one of the state of the rider and the running state of the human-powered vehicle.
Krieger, however, does teach the electronic controller is configured to switch between the first control state and the second control state in accordance with at least one of the state of the rider and the running state of the human-powered vehicle (“According to an illustrative embodiment, the controller 126, 226 can activate electric motor 120, 122, and/or 220 (or increase output from motor 120, 122, and/or 220) only when the rider’s heart rate meets or exceeds a predetermined upper level. As a result, the motor 120, 122, and/or 220 can selectively assist the rider in order to maintain their heart rate at or below a predetermined upper level.” [Col. 2, Line 43] “By selectively engaging the motor 120, 122, and/or 220 to assist the rider only when their heart rate meets or exceeds the predetermined upper level, the bicycle 100, 200 can ensure that the rider obtains an effective workout, while maintaining their heart rate at or below a safe level.” [Col. 2, Line 55]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi to incorporate Krieger’s teaching of activating rider assisting controls in response to the heart rate of the rider (state of the rider). A person of ordinary skill in the art prior to the effective filing date would do this so that the battery power of the electrical system of the bike can be saved when the riding conditions are naturally pleasant or suitable for the rider.

For Claim 9, Tauchi teaches A human-powered vehicle control device comprising (“Generally, the present disclosure is directed to various features of a bicycle control apparatus” [0006]) 
an electronic controller configured to control an electric component of a human-powered vehicle (“One aspect of the invention is to provide a bicycle control apparatus having a controller that controls a driving unit, which generates auxiliary power” [0007], “The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit” [0008]) including a crank and drive wheel (“A crank arm 101a (or a crank arm 101b), crank axle 102.” [0060] Please refer to Figure 1, the crank consists of parts 101 and 102.  “The interior gearbox 107a is installed around an axle 106 of the rear wheels.” [0060].  Please refer to figure 1.  Parts 105, 106, and 107 are attached to the drive wheel.), 
a first detector configured to detect a state of the rider, and (“In the first embodiment, the driving unit 2 further comprises a torque sensor 50 that detects the pedaling force of the rider.” [0061] “The control apparatus 1 comprises a controller 4, a rotational speed sensor 8, and the torque sensor 50.” [0081] The application’s specification specifically states “The first detector 56 includes at least one of the crank rotation sensor 60, the vehicle speed sensor 62, the torque sensor 64…” [Page 12])
a second detector configured to detect a running state of the human powered vehicle, (“In the first embodiment, the driving unit 2 further comprises a torque sensor 50 that detects the pedaling force of the rider” [0061], “The control apparatus 1 comprises a controller 4, a rotational speed sensor 8, and the torque sensor 50.” [0081]. According to the application’s specification, these would qualify as the second detector configured to detect a running state of the vehicle. “The second detector 58 includes at least one of the crank rotation sensor 60, the vehicle speed sensor 62, the torque sensor 64” [Page 20-21])
the electronic controller being configured to switch between a first control state and a second control state the first control state being a state in which the electric controller controls the component and (“The controller 4 has a manual shift mode and an automatic shift mode.  In the manual shift mode, the controller 4 controls the gear shift motor 107b according to the switching instructions for shifting from the gear shifting part 10.  In the automatic shift mode, the controller 4 controls the electric transmission unit 107 and the driving unit 2 according to the detected speed value of the rotational speed sensor 8 (a rotation parameter) and the detected torque value of the torque sensor (the pedaling force” [0084]), upon determining that a human drive force input to the crank shifts from a first range to outside the first range, changes at least one of a first ratio, of a rotational speed of the drive wheel to a rotational speed of the crank, and a second ratio of a drive force assisting propulsion of the human- powered vehicle to the human drive force (“The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit” [0008], “For example, in the case that the rotation parameter is within the prescribed range but the manual drive force is greater than the prescribed range, the auxiliary drive force (the assist ratio) should be increased” [0009].  This additionally shows that any instance of increasing or decreasing auxiliary power can double as an increase or decrease in the “assist ratio” or “second ratio.” (“The controller is programed to control at least one of a driving unit that generates an auxiliary drive force and an electric transmission unit so that the manual drive force and the parameter relating to the crankshaft rotation will be within a prescribed range” [0008]). And the second control state, being a state in which the electronic controller does not change the first ratio and the second ratio even if the human drive force shifts from the first range to outside the second rage. (“The controller 4 has a manual shift mode and an automatic shift mode.  In the manual shift mode, the controller 4 controls the gear shift motor 107b according to the switching instructions for shifting from the gear shifting part 10.  In the automatic shift mode, the controller 4 controls the electric transmission unit 107 and the driving unit 2 according to the detected speed value of the rotational speed sensor 8 (a rotation parameter) and the detected torque value of the torque sensor (the pedaling force” [0084])
Tauchi does not teach the electronic controller being configured to switch between the first control state and the second control state based on at least one of the state of the rider detected by the first detector and the running state of the human-powered vehicle detected by the second detector.
Krieger, however, does teach the electronic controller being configured to switch between the first control state and the second control state based on at least one of the state of the rider detected by the first detector and the running state of the human-powered vehicle detected by the second detector. (“According to an illustrative embodiment, the controller 126, 226 can activate electric motor 120, 122, and/or 220 (or increase output from motor 120, 122, and/or 220) only when the rider’s heart rate meets or exceeds a predetermined upper level.  As a result, the motor 120, 122, and/or 220 can selectively assist the rider in order to maintain their heart rate at or below a predetermined upper level.” [Col. 2, Line 43] “By selectively engaging the motor 120, 122, and/or 220 to assist the rider only when their heart rate meets or exceeds the predetermined upper level, the bicycle 100, 200 can ensure that the rider obtains an effective workout, while maintaining their heart rate at or below a safe level.” [Col. 2, Line 55]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi to incorporate Krieger’s teaching of activating rider assisting controls in response to the heart rate of the rider (state of the rider).  A person of ordinary skill in the art prior to the effective filing date would do this so that the battery power of the electrical system of the bike can be saved when the riding conditions are naturally pleasant or suitable for the rider.

Claim 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi in view of Chen et al (US. Publication No. 2017/0334514 A1) hereafter known as Chen.
For Claim 7, Tauchi teaches The human-powered vehicle control device according to claim 2.
Tauchi does not teach wherein the electronic controller is configured to control the electric component so as to increase the second ratio upon determining the rotational speed of the crank is higher than the second range.
Chen, however, teaches wherein the electronic controller is configured to control the electric component so as to increase the second ratio upon determining the rotational speed of the crank is higher than the second range (Refer to Table 4.  It shows possible solutions when pedaling cadence and torque are outside the ideal range.  There is a situation where Pedaling Cadence is high, Torque is high, and therefore the “Torque Ratio” (Second ratio) is increased.  Alternatively, Fig. 6A shows the same situation.  Determining that the speed of pedaling cadence is too high, determining that the pedaling torque is too high, and determining that the gear ratio cannot be increased, increasing the torque ratio is what Chen teaches.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi to incorporate Chen’s teaching of increasing the second ratio when the rotational speed of the crank is too high.  A person of ordinary skill in the art prior to the effective filing date would do this to assist in acceleration of the vehicle, as a person pedaling too quickly and with too much force would likely be attempting to accelerate.
For Claim 8, Tauchi teaches The human-powered vehicle control device according to claim 2.
Tauchi does not teach wherein the electronic controller is configured to control the electric component so as to decrease the second ratio upon determining the rotational speed of the crank is lower than the second range.
Chen, however, teaches wherein the electronic controller is configured to control the electric component so as to decrease the second ratio upon determining the rotational speed of the crank is lower than the second range (Refer to Table 4.  It shows possible solutions when pedaling cadence and torque are outside the ideal range.  There is a situation where Pedaling Cadence is low, Torque is low, and therefore the “Torque Ratio” (Second ratio) is decreased.  Alternatively, Fig. 6A shows the same situation.  Determining that the speed of pedaling cadence is too low, and determining that the pedaling torque is too low, decreasing the torque ratio is what Chen teaches.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi to incorporate Chen’s teaching of decreasing the second ratio when the rotational speed of the crank is too low.  A person of ordinary skill in the art prior to the effective filing date would do this to assist in deceleration of the vehicle, as a person pedaling too slowly and with little force would likely be attempting to decelerate.
For Claim 14, Tauchi teaches The human-powered vehicle control device according to claim 1.
However, Tauchi does not teach wherein the electronic controller is configured to change the first range by selecting one of a plurality of ranges that at least partially differ from one another as the first range.
Chen, however, does teach wherein the electronic controller is configured to change a rotational parameter range by selecting one of a plurality of ranges that at least partially differ from one another as the first rotational parameter range (“In Step S701, when the rider rides the bicycle system 100, the bicycle system 100 may sense a riding posture of the rider in a riding state according to the riding posture sensing device 160 and determines whether the riding posture of the rider is a standing riding posture or a sitting riding posture.  In step S702 and step S703, the control device 110 may set a preset pedaling cadence as a preset standing pedaling cadence or a preset sitting pedaling cadence according to the riding posture.” [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi to incorporate Chen’s teaching of having multiple stored ranges for acceptable inputs to the crank shaft.  A person of ordinary skill in the art prior to the effective filing date would do this so that the invention can provide ideal ranges for the human drive force and cadence of pedaling, even under different circumstances, such as posture, which normally have differing ideal human drive force ranges and cadence ranges.
For Claim 15, Tauchi as modified by Chen teach The human-powered vehicle control device according to claim 14.
Tauchi further teaches further comprising an operation part for changing the first range (“In FIG. 12, an operation switch 16 and a memory 18 are added to the configuration of the power assisted bicycle as shown in Fig 3.  The operation switch 16 is an operation part use for setting or changing the prescribed range.” [0119])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi as modified by Chen to incorporate Tauchi’s teaching of having an operation unit to allow the setting or changing of the prescribed range.  A person of ordinary skill in the art prior to the effective filing date would do this so that the user has the option to have the device maintain a human drive force amount that is preferable to them, but higher or lower than would be expected by the original prescribed range.
For Claim 16, Tauchi teaches The human-powered vehicle control device according to claim 1.
Tauchi does not teach wherein the state of the rider includes at least one of a posture of the rider and biological information of the rider.
Chen, however, does teach wherein the state of the rider includes at least one of a posture of the rider and biological information of the rider (“In Step S701, when the rider rides the bicycle system 100, the bicycle system 100 may sense a riding posture of the rider in a riding state according to the riding posture sensing device 160 and determines whether the riding posture of the rider is a standing riding posture or a sitting riding posture.  In step S702 and step S703, the control device 110 may set a preset pedaling cadence as a preset standing pedaling cadence or a preset sitting pedaling cadence according to the riding posture.” [0057]  See Figure 7A).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tauchi to incorporate Chen’s teaching of having the posture of the rider be included part of the state of the rider.  A person of ordinary skill in the art prior to the effective filing date would do this because the posture of the rider likely indicates the intention of the rider in terms of increasing or decreasing human drive force, or increase or decreasing rotational speed of the crank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664